Citation Nr: 1544562	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determination reached by the RO in April 2010 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. A July 1990 Board decision denied the Veteran's claim for service connection for PTSD; he did not appeal that decision and it is final.
 
2. Some of the evidence received since the July 1990 decision is new and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim seeking entitlement to service connection for PTSD was previously denied in a July 1990 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the July 1990 Board decision included      the Veteran's service treatment and personnel records, VA and private treatment records, and a VA examination report.  The Board denied the claim based on the lack of a PTSD diagnosis and a verifiable in-service stressor.

Evidence added to the record since the July 1990 Board decision consists of additional VA treatment records, VA examination reports, and lay statements.    This evidence is new as it was not previously submitted to agency decision   makers.  Some of it is also material, as it relates to unestablished facts necessary    to substantiate the claim-a current diagnosis of PTSD and a causal link between that diagnosis and the Veteran's service.  Accordingly, new and material evidence has been received and the claim for service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for PTSD,      that does not end the inquiry.  Rather, consideration of the claim on the merits        is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

The record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  Records from SSA should be requested.  Updated VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA mental health treatment records dated since July 2013.  

2.  Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After undertaking the development above and     any additional development deemed necessary, the claim for service connection should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


